Citation Nr: 1528849	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-34 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as a result of herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960 and from August 1960 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the issue on appeal.  The Veteran submitted a notice of disagreement in April 2009, a statement of the case was issued in September 2009, and the Veteran perfected his appeal in September 2009.

In February 2013, the Board remanded the claim so that additional development could be undertaken, namely, so that updated private treatment records and a VA examination and etiological opinion could obtained.  The claim has now returned to the Board for further adjudication.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA and VBMS paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that VA treatment records from the Louisville VA Medical Center (VAMC) dated through February 2013 and an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  While the Veteran served two tours in Vietnam during the Vietnam era, and is thus, presumed to have been exposed to herbicides (to include Agent Orange) during service, he has not been diagnosed with a cancer recognized by VA as etiologically related to herbicide exposure.  

2.  Renal cell carcinoma was not shown in service or for many years thereafter, and there is no competent, probative evidence to suggest that a medical relationship or nexus between the renal cell carcinoma, and service, to include herbicide exposure therein.  


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.159, 3.303, 3.307, 3.309, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for renal cell carcinoma.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this regard, a letter sent to the Veteran in December 2008 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claim on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA examination and treatment records.

The RO arranged for the Veteran to undergo a VA examination in April 2013 for his renal cell carcinoma.  The Board finds that the resulting examination report is  adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the February 2013 remand directives, which included attempting to obtain the outstanding private treatment records, and a VA medical examination and etiological opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d), are also satisfied: AL amyloidosis, type II diabetes mellitus, chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Renal Cell Carcinoma

In the case at hand, the Veteran contends that his renal cell carcinoma is a result of herbicide exposure in service.  

Service personnel records revealed that the Veteran served two tours in Vietnam from January 1968 to January 1969 and from September 1971 to June 1972.  Thus, exposure to herbicide, including Agent Orange is conceded.  However, the Board notes that renal cell carcinoma is not listed as a presumptive disability in 38 C.F.R. § 3.309(e).  Thus, presumptive service connection for renal cell carcinoma based on herbicide exposure provided in 38 C.F.R. § 3.309(e) is not warranted.   

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that a veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Board next turns to the question of whether service connection may be granted on a direct basis, to include as directly due to herbicide exposure.  The Veteran's service treatment records reflect that his genitourinary (G-U system)  were found to be clinically normal at the time of his enlistment examinations in April 1973 and January 1975 and separation examination in April 1977.  He expressly denied any past or current gall bladder or gallstones; tumor, growth, cyst, cancer; rupture/hernia; piles or rectal disease; frequent or painful urination; kidney stones or blood in urination, or other symptoms suggestive of a kidney disability on the January 1975 enlistment and April 1977 separation medical history reports.  The Veteran's service treatment records reflect that he never complained of or sought treatment for symptoms associated with a renal cell carcinoma in service.  

The post-service evidence of record does not suggest the presence of a renal cell carcinoma until approximately 31 years following his separation from service.  In January 2000, the Veteran was treated for possible interstitial cystitis, hematuria and urethal bleeding.  A June 2002 private radiology report of the kidney demonstrated no evidence of nephrolithiasis and the kidney was noted to be normal in appearance.  A September 2003 radiology report revealed "a low density renal masses; likely renal cyst."  Finally, a November 2008 private treatment record from Dr. M.I. revealed that the Veteran underwent a left partial nephrectomy.  A November 2008 pathology report revealed a "right upper pole" in the right kidney and pathologist provided a diagnosis of "clear cell (renal cell) carcinoma, low grade, completely excised (Dr. Engle)."  A September 2008 private treatment revealed that the Veteran had some pain in the surgical wound from his partial nephrectomy.  

In November 2008, the Veteran's private physician, Dr. M.I., also submitted a private opinion letter to VA indicating that the Veteran was exposed to Agent Orange while in Vietnam in 1968 and 1969.  He provided a diagnosis of right renal cell carcinoma in November 2008.  The private physician opined, "There seems to be a higher incidence of these cancers with the exposure of agent orang[e]."  

The Veteran underwent a VA kidney examination in April 2013.  The examination report reflects that the examiner reviewed the claims file, interviewed and physically examined the Veteran.  The examiner confirmed the diagnosis of malignant renal cell carcinoma in 2008 and interstitial cyst around 2001 to 2003.  The Veteran reported to the examiner that he had been told by his surgeon that his cancer was caused by herbicide exposure and a statement to that effect has been made in the record.  He also stated that he has interstitial cystitis which is less common in males than female, and he thinks that the combination of his medical history is an indication that herbicide exposure has had a negative effect on his urinary tract.  The Veteran reported that his kidney labs are "doing well."  A physical examination revealed no evidence of renal dysfunction, urolithiasis, urinary tract or kidney infection or kidney transplant or removal.  The examiner opined that the Veteran's claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, he indicated that there is ample evidence that the Veteran had renal cell cancer in 2008 that was successfully treated.  However, there is no medical evidence of record to support a contention of renal cell carcinoma (RCC) while on active duty, or within one year thereafter.  The examiner also reiterated that RCC is not a presumptive disorder for herbicide exposure.  Nonetheless, the examiner noted that the Veteran is not precluded from being determined for service connection on a direct basis.  The examiner cited to the Institute of Medicine (IOM) which found "at least some evidence that an increased rate of RRC may be associated with herbicide exposure," however the "National Academy of Sciences (NAS) found the evidence overall inadequate or insufficient to determine whether an association exist."  The examiner concluded that the Veteran sincerely and honestly believed that his two tours in Vietnam included herbicide exposure which led to his renal cancer.  However, a nexus between herbicide exposure and renal cancer cannot be made because there is not enough evidence in current medical studies to show an association between the two.  Thus, from a medical reasoning standpoint, causation or nexus is less likely than not.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In the case at hand, the Board acknowledges the November 2008 private opinion from Dr. M.I., indicated that "there seems to be a higher incidence of these cancers with exposure to agent orang[e]."  However, the Board ascribes no probative value to this opinion, as the opinion is at best, speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1999) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.).  As such, it is a speculative comment on the Veteran's claim, and therefore insufficient to support a claim to service connection.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   

Meanwhile, the Board finds that the May 2013 VA examination report is highly probative to the question of whether the Veteran has a renal cell carcinoma  that is linked to his military service.  The Board notes that the VA examiner who conducted this examination possesses the necessary education, training, and medical expertise to provide the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  This opinion is based in part on the examiner's personal examination and interview of the Veteran.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination report provides a clear diagnosis and persuasive rationale for the etiology opinion, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinion.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that his renal cell carcinoma is a result of herbicide exposure in service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his renal cell carcinoma.  However, the Board affords no probative value to statements concerning the etiology of his renal cell carcinoma as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of renal cell carcinoma falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his renal cell carcinoma are afforded no probative value.   

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's renal cell carcinoma and the Veteran's military service, to include herbicide exposure.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for renal cell carcinoma, is not warranted. 


ORDER

Entitlement to service connection for renal cell carcinoma, claimed as due to herbicide exposure, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


